NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/10/2022, with respect to claims 1-9, 12-27, and 29-30 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn and a Notice of Allowance appears herein. 

Allowable Subject Matter
Claims 1-9, 12-27, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “the UE being configured with a scheduling adaptation configuration comprising a plurality of sets of minimum offset values, wherein each of the plurality of sets comprises a corresponding minimum offset value for each carrier in a group of carriers comprising a plurality of carriers” and “receiving, via a single downlink control information (DCI), an indication of a first set of minimum offset values of the plurality of sets of minimum offset values, and “for each carrier of the group of carriers, determining which at least one offset value of the plurality of offset values is greater than or equal to the minimum offset value of the corresponding carrier in the first set” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 19, 29, and 30 recite similar limitations to those of claim 1 therefore, claims 19, 29, and 30 are allowed.  Claims 2-9, 12-18, and 20-27 depend from an allowed base claim, therefore, claims 2-9, 12-18, and 20-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2020/0236692) ¶ 0008 teaches receiving two different sets of minimum scheduling offsets, by a UE, wherein the scheduling offsets correspond to a minimum offset between PDCCH and PDSCH/PUSCH respectively and subsequently receiving a DCI indicating a minimum offset value to be compared to the set of minimum offset values.  However, Lin is silent regarding reception of a DCI indicating a set of minimum offset values corresponding to different carriers of a group of carriers as claimed in the present Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474